J-S44040-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
             v.                           :
                                          :
LORENZO LAMONT COX,                       :
                                          :
                   Appellant              :              No. 895 EDA 2016

           Appeal from the Judgment of Sentence February 22, 2016
             in the Court of Common Pleas of Montgomery County,
               Criminal Division, No(s): CP-46-CR-0001840-2015

BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                       FILED AUGUST 28, 2017

        Lorenzo Lamont Cox (“Cox”) appeals, pro se, from the judgment of

sentence imposed following his guilty plea to aggravated assault.1          We

affirm.

        On March 13, 2015, Cox was charged with committing various crimes,

including rape, against his wife.   On February 22, 2016, Cox entered a

negotiated guilty plea to aggravated assault in exchange for a sentence of

time served to 23 months in county jail followed by five years’ probation.

The trial court accepted Cox’s guilty plea, imposed the negotiated sentence,

and immediately paroled Cox.     The trial court additionally ordered Cox to

have no harassing or offensive contact with his wife.2




1
    18 Pa.C.S.A. § 2702(a)(4).
2
  Cox violated his parole by having contact with his wife two days after his
release from prison. See Trial Court Opinion, 7/7/16, at 3 n.2.
J-S44040-17


       Cox then filed a timely pro se Notice of Appeal. Thereafter, the trial

court granted the Motion to Withdraw filed by Cox’s counsel.                            After

conducting a Grazier3 hearing, the trial court granted Cox permission to

proceed pro se. Cox then filed his court-ordered Pa.R.A.P. 1925(b) Concise

Statement, raising 11 issues.

       Initially,   Cox’s   brief    on    appeal   does    not    meet       the   following

requirements: Pa.R.A.P. 2111(a)(1) and 2114 (statement of jurisdiction);

Pa.R.A.P. 2111(a)(2) and 2115(a) (order in question); Pa.R.A.P. 2111(a)(3)

(statement of both the scope and standard of review); 2111(a)(4) and 2116

(statement of questions); 2111(a)(5) and 2117 (statement of the case); and

Pa.R.A.P. 2111(a)(6) and 2118 (summary of the argument).                            However,

despite these substantial defects, we decline to quash Cox’s appeal.                    See

Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (stating

that “this court will liberally construe materials filed by a pro se litigant [.]”).

       To the extent Cox argues that his guilty plea was involuntarily entered,

we note that “[a] defendant wishing to challenge the voluntariness of a

guilty plea on direct appeal must either object during the plea colloquy or file

a    motion    to   withdraw        the   plea   within    ten    days   of    sentencing.”

Commonwealth v. Lincoln, 72 A.3d 606, 609-10 (Pa. Super. 2013); see

also Pa.R.Crim.P. 1007.             Here, Cox did not object or file a motion to




3
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).


                                          -2-
J-S44040-17


withdraw his guilty plea.      Thus, he waived any claim regarding the

voluntariness of his guilty plea. See Lincoln, 72 A.3d at 611.

      Even if Cox had preserved his claim, we would have concluded that it

lacked merit. At the written and oral guilty plea colloquies, Cox stated that

he understood the English language and was not under the influence of

drugs or alcohol; the nature of the charges and the factual basis for the

plea; that he was forgoing certain rights, including, inter alia, presumption of

innocence, right to a jury trial, and all claims of procedural deficiencies and

non-jurisdictional defects and defenses; no one had forced him to enter a

plea of guilty, and he was pleased with counsel’s representation; the judge

was not bound by the terms of the plea agreement; and the permissible

range of sentences and fines. See N.T., 2/22/16, at 29-33, 35-40, 43-44;

Written Plea Colloquy, 2/22/16, at 2-9; see also Commonwealth v.

Bedell, 954 A.2d 1209, 1212 (Pa. Super. 2008) (noting that a valid guilty

plea must be knowingly and voluntarily entered and that trial courts are

required to ask certain questions to ensure a voluntary plea). Based upon

the foregoing, Cox’s guilty plea was knowingly, voluntarily and intelligently

entered. See Commonwealth v. Kelly, 5 A.3d 370, 382 n.11 (Pa. Super.

2010) (stating that “[a] defendant is bound by the statements he makes

during his plea colloquy, and may not assert grounds for withdrawing the

plea that contradict statements made when he pled.”) (citation omitted);

Commonwealth v. Muhammed, 794 A.2d 378, 384 (Pa. Super. 2002)



                                  -3-
J-S44040-17


(stating that an appellant cannot claim that he involuntarily entered a guilty

plea where he stated that no one threatened him to plead guilty).

      Cox also contests the effectiveness of his plea counsel. However, Cox

must raise these claims in a timely filed collateral petition for review. See

Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002) (stating “a

petitioner should wait to raise claims of ineffective assistance of trial counsel

until collateral review.”)   Thus, we will not address Cox’s ineffectiveness

claims.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/28/2017




                                   -4-